Citation Nr: 1415585	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-26 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The reopened issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2003 rating decision denied entitlement to service connection for hypertension, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final January 2003 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108,  7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a veteran seeks to reopen a previously denied claim, the notice must inform the veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Certain chronic diseases, such as hypertension, are presumed to have been incurred in, or aggravated by, service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran did not submit any new and material evidence within the year following the January 2003 rating decision, nor did he file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although the March 2010 rating decision on appeal declined to reopen the claim because it found the evidence received was not new and material, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the January 2003 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for entitlement to service connection for hypertension should be reopened and readjudicated on a de novo basis.

In a January 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension and notified the Veteran of the decision in February 2003.  The basis of the denial was the RO's finding that the disability neither occurred in nor was caused by service and was not shown to have been diagnosed to a compensable degree within one year of the Veteran's discharge from service in October 1980.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the January 2003 rating decision that addresses this basis.

Evidence received since the January 2003 rating decision includes testimony provided by the Veteran in May 2013 before the undersigned.  The Veteran testified that while working with the Clarke County Fire Department from 1982 to 1987 he was provided physical evaluations, to include a pre-hiring physical examination accomplished in January 1982.  He also testified that after his active military service, in his capacity as an employee of the Zee Way Auto Parts company in the 1980's, he was seen by the company physician (Dr. Anderson).  He mentioned that at this time his blood pressure was recorded.  He also informed the undersigned that he had an elevated blood pressure reading while in the military, and continued to have problems with high blood pressure following his service separation.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and, to that extent, the appeal is granted.


REMAND

Having determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension has been received, the Board finds that this issue must be remanded for additional development.  

A review of the Veteran's service treatment records reveals no findings relating to a diagnosis of hypertension.  An elevated blood pressure reading was recorded in the course of his enlistment examination.

The Board notes again that the Veteran testified of the possible existence of private medical records, dated contemporaneously with his 1980 service separation, which would include findings of hypertension.  These include those related to his being seen by Dr. Anderson in his capacity as an employee of Zee Way Auto Parts, as well as records associated with his employment with the Clarke Country Fire Department from 1982 to 1987.  It does not appear that an attempt to obtain these records has been undertaken.  VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records not in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(1).  As these referenced records  may contain information critical to the matter at hand (i.e., a finding of hypertension manifested to a compensable degree within one year of the Veteran's service separation), 38 C.F.R. § 3.159(c) (2013) mandates that VA assist in obtaining such records.

The Veteran also testified in May 2013 that he was in receipt of current VA treatment, from the VA Medical Center (VAMC) in Atlanta and the Oakwood Community Based Outpatient Clinic (CBOC).  The most recent VA medical records on file are dated in February 2013.  Thus, pertinent ongoing treatment records, not yet associated with the evidentiary record, should be obtained and associated with the claims folder on remand.  38 C.F.R. § 3.159(c)(2).  

The Veteran has not been provided a VA examination with respect to his claim for entitlement to service connection for hypertension.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  As such, the Board finds that the Veteran should be provided with an appropriate VA examination to determine the likely etiology of his hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain all VA medical records associated with treatment afforded the Veteran since February 2013, to include those at the Atlanta VAMC and Oakwood CBOC.  All efforts to obtain these records should be fully documented, and VA should provide a negative response if these records are not available.

2.  The RO/AMC should seek to obtain all private medical records associated with examination and/or treatment provided the Veteran in his capacity as an employee of Zee Way Auto Parts and Clarke County Fire Department.  To assist in acquiring these sought after private and local government medical records, the RO/AMC should provide the Veteran with several copies of VA Form 21-4142 (Authorization and Consent to Release Information).  All efforts to obtain these records should be fully documented.

3.  After the development sought in 1. and 2. above is accomplished, to the extent possible, the RO/AMC should schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the examination and review of the claims file, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements and other lay statements regarding his symptomatology since service, the examiner should  provide an opinion as to whether it is at least as likely as not (meaning at least 50 percent probable) that the Veteran's hypertension had its onset in service or within one year thereafter, or is otherwise related to service.

The VA examiner is reminded that regardless of whether the VA examination demonstrates hypertension, the assessment must include consideration of any hypertension diagnosed during the pendency of the appeal.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  The RO/AMC should then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court  for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


